Name: Commission Regulation (EC) No 503/97 of 19 March 1997 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  Europe
 Date Published: nan

 No L 78/ 12 ( eNI Official Journal of the European Communities 20 . 3 . 97 COMMISSION REGULATION (EC) No 503/97 of 19 March 1997 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products ficate fulfilling the conditions laid down in Title IV, or, where appropriate, a certificate issued in accordance with Article 22a. CN code 0406 90 01 shall apply only to cheeses imported from third countries .' 2 . The following Article 22(a) is inserted: 'Article 22 (a) 1 . Article 22 notwithstanding, this Article shall apply to imports coming from Switzerland. 2 . Licence applications and licences shall contain : (a) in Section 15, the detailed description of the product referred to in Article 1 3 (d); (b) in Section 16, the combined nomenclature code for the product shown in Annex IV. 3 . Licence applications and licences shall show: (a) in Section 20 , one of the following: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Articles 13(3) and 16(1 ) and (4) thereof, Whereas Commission Regulation (EC) No 1 600/95 (3), as last amended by Regulation (EC) No 2325/96 (4), provides for the application of the IMA-1 certificate (inward mon ­ itoring arrangement certificate) arrangements to imports coming from Switzerland under the special arrangement concluded between that country and the Community; whereas these arrangements have not functioned ad ­ equately because of administrative difficulties; whereas it is therefore necessary to replace them with a system based exclusively on the Community import licence arrange ­ ments; whereas that Regulation should therefore be amended; Whereas certain order numbers in Annex 7 to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the common customs tariff (*), as last amended by Commission Regula ­ tion (EC) No 480/97 (% have been changed; whereas the corresponding codes should therefore be altered; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  Reglamento (CE) n ° 1600/95, artÃ ­culo 22 bis  Forordning (EF) nr. 1600/95, artikel 22a  Verordnung (EG) Nr. 1600/95, Artikel 22bis  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1600/95 , Ã ¬Ã -9Ã Ã ¿ 22Ã ±  Article 22bis of Regulation (EC) No 1600/95  RÃ ¨glement (CE) n0 1600/95, article 22 bis  Regolamento (CE) n . 1600/95, articolo 22bis  Verordening (EG) nr. 1600/95, artikel 22bis  Regulamento (CE) n? 1600/95, artigo 22 bis  Asetus (EY) N:o 1600/95, artikla 22bis  FÃ ¶rordning (EG) nr 1600/95, artikel 22bis; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1600/95 is hereby amended as follows: 1 . Article 3 is replaced by the following: Article 3 Classification of cheeses falling within CN codes 0406 20 10 , 0406 90 02 to 0406 90 06 and 0406 90 19 shall be subject to the presentation of an IMA 1 certi (b) in Section 24, the rate of duty applicable . 4 . Import licences shall be issued only where the applications are accompanied by: (a) a written declaration by the applicant that the minimum prices referred to in Annex IV have been complied with ; (b) a written undertaking by the applicant to supply, at the request of the competent authorities, any infor ­ mation and additional supporting documentation which they may judge necessary with regard to compliance with the minimum price and to allow any auditing of accounts required by those author ­ ities. In cases of non-compliance with the minimum price , the duty levied shall be equal to the import duty set in Annex I to Council Regulation (EEC) No 2658/87 increased by 25 % . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 206, 16. 8 . 1996, p. 21 . 0 OJ No L 151 , 1 . 7 . 1995, p. 12 . 4 OJ No L 316, 5. 12. 1996, p. 11 . ( 5) OJ No L 256, 7 . 9 . 1987, p. 1 . M OJ No L 75, 15. 3 . 1997, p . 9 . 20 . 3 . 97 EN Official Journal of the European Communities No L 78/ 13 5 . In the first column of Annex II the order numbers 36, 37, 39 , 40 , 41 , 42, 44 and 47 are replaced by the order numbers 37, 38 , 40 , 41 , 42, 43 , 45 and 48 respectively. 5 . The reduced rate of duties shall be applied only on presentation of the declaration of release for free circulation accompanied by the import licence and proof of origin , issued in application , mutatis mutandis, of the provisions of Protocol 3 of the Agree ­ ment between the European Economic Community and the Swiss Confederation of 22 July 1972.' 3 . The heading 'Switzerland' and the text in that section are deleted from Annex VII. 4 . In the first column of Annex I the order numbers 38 , 43 , 45 and 46 are replaced by the order numbers 39 , 44, 46 and 47 respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Community. Article 1 ( 1 ), (2) and (3) shall apply from 1 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1997. For the Commission Franz FISCHLER Member of the Commission